Citation Nr: 1227501	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as a result of exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder, and, if so, whether service connection for a back disorder is warranted.

5.  Entitlement to service connection for a right knee disorder, to include as a result of hepatitis C.

6.  Entitlement to service connection for a left knee disorder, to include as a result of hepatitis C.

7.  Entitlement to service connection for diabetes, to include as a result of exposure to herbicides.

8.  Entitlement to service connection for lymphoma, to include as a result of exposure to herbicides.

9.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a liver disorder, to include hepatitis C, to include as a result of exposure to herbicides, and, if so, whether service connection for a liver disorder is warranted.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally requested a Travel Board hearing in his October 2009 statement; however, in a November 2011 statement, the Veteran, through his attorney, withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Board recognizes that the Veteran has claimed entitlement to service connection for PTSD, and that the RO previously denied his claim for entitlement to service connection for a mental condition in a September 2006 rating decision.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Because the Veteran's claimed diagnosis of PTSD is distinct from his previously denied "mental condition," and because the Veteran did not specify the same reported symptoms in the course of his previously denied claim, the Board finds that it is appropriate to review his claim for entitlement to service connection for PTSD as a new claim.  The Board further notes that this outcome is most favorable to the Veteran.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed decision issued in September 2006, the RO denied the Veteran's claim of entitlement to service connection for a back disorder.

2.  Evidence added to the record since the final September 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

3.  In an unappealed decision issued in September 2006, the RO denied the Veteran's claim of entitlement to service connection for a liver disorder.

4.  Evidence added to the record since the final September 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a liver disorder, to include hepatitis C.

5.  PTSD is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

7.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

8.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

9.  The Veteran does not have a diagnosis of diabetes during the pendency of the claim.

10.  The Veteran does not have a diagnosis of lymphoma during the pendency of the claim.

11.  A liver disorder, to include hepatitis C, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and cirrhosis of the liver did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The September 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a liver disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2011)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a liver disorder, to include hepatitis C.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  PTSD was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  A back disorder was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

8.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

9.  Diabetes was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

10.  Lymphoma was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

11.  A liver disorder, to include hepatitis C, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a liver disorder, to include hepatitis C, and entitlement to service connection for a back disorder are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in that regard.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated January 2008, February 2008, and March 2008, sent prior to the initial October 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2008, February 2008, and March 2008 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and Social Security Administration records have been obtained and considered.

In correspondence dated May 2008, the Veteran requested that VA obtain records from Dr. N. at Broward General Hospital, and provided a VA Form 21-4142 in which he requested that VA obtain his records from that facility.  However, the Veteran did not provide the address of the hospital from which he wanted his records obtained, and he also did not sign the form or check whether or not he authorized disclosure of his records, despite the clear instructions on the Form.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In this case, the RO sent the Veteran a request for additional information pertaining to the records from Dr. N. at Broward General Hospital in May 2008, and the Veteran did not provide an address or sign and authorize disclosure of the records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, with the exception of noise exposure, there is no credible evidence which establishes that the Veteran suffered an event, injury or disease in service and indicates that any of the claimed disabilities or symptoms may be associated therewith.  Therefore, no VA examination for any of those claimed disorders is required.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II.  Analysis

A.  Whether to Reopen a Claim of Entitlement to Service Connection for a Back Disorder

As an initial matter, the Board has considered the applicability of 38 C.F.R. § 3.156(c) in light of VA's receipt of the Veteran's service treatment records in August 2008-after the September 2006 rating decision which initially denied the Veteran's claim.  Because those records do not include any mention of the Veteran's back disorder or any event or incident related thereto, they are not relevant, and a de novo review of the Veteran's claim without consideration of new and material evidence is unwarranted.

In a February 2008 statement, the Veteran contends that his claimed back disorder was caused by service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for a back disorder was originally denied in a September 2006 rating decision in which the RO found that his service treatment record was negative for any complaint, treatment, or diagnosis of the claimed condition, and it was not caused by service.  The September 2006 rating decision constitutes the last prior final denial of the Veteran's claim.  At the time of the September 2006 rating decision, the RO considered the Veteran's lay statements and service treatment records.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In October 2006, the Veteran was advised of the decision and his appellate rights. The Veteran filed a timely notice of disagreement in October 2006.  He also filed a VA Form 9, Appeal to the Board, in November 2006.  However, the RO issued the statement of the case in February 2007.  Because the Veteran filed the VA Form 9 before the RO issued that statement of the case, the VA Form 9 is not valid as a substantive appeal.  38 C.F.R. § 20.202.  Moreover, the Veteran did not file a timely VA Form 9 or other substantive appeal after the RO issued the statement of the case.  38 C.F.R. § 20.302.  Furthermore, the RO did not certify the claim to the Board or otherwise indicate that the timely filing of a substantive appeal had been waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  Therefore, the September 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the September 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a back disorder in January 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 2006 rating decision, additional evidence consisting of VA treatment records, Social Security Administration records, private treatment records, and the Veteran's statements has been received.  The VA treatment records include a July 2005 record of magnetic resonance imaging (MRI) test results obtained in June 2005, with findings of posterior disc protrusion, disc herniation, and degenerative stenosis of the lumbar spine; and December 2005 MRI test results with findings of moderate degenerative disc disease (DDD) throughout the lower lumbar spine.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a degenerative lumbar spine disorder.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a back disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a back disorder is reopened.

B.  Whether to Reopen a Claim of Entitlement to Service Connection for a Liver Disorder, to Include Hepatitis C, to Include as a Result of Exposure to Herbicides

As an initial matter, the Board has considered the applicability of 38 C.F.R. § 3.156(c) in light of VA's receipt of the Veteran's service treatment records in August 2008-after the September 2006 rating decision which initially denied the Veteran's claim.  Because those records do not include any mention of the Veteran's liver disorder or hepatitis C or any event or incident related thereto, they are not relevant, and a de novo review of the Veteran's claim without consideration of new and material evidence is unwarranted.

In a January 2008 statement and other documents of record, the Veteran contends that his claimed liver disorder, to include hepatitis C, was caused by service-specifically, by exposure to herbicides.

The Veteran's claim for service connection for a liver disorder was originally denied in a September 2006 rating decision in which the RO found that his service treatment record was negative for any complaint, treatment, or diagnosis of the claimed condition, and it was not caused by service.  The September 2006 rating decision constitutes the last prior final denial of the Veteran's claim.  At the time of the September 2006 rating decision, the RO considered the Veteran's lay statements and service treatment records.

In October 2006, the Veteran was advised of the decision and his appellate rights. The Veteran filed a timely notice of disagreement in October 2006.  He also filed a VA Form 9, Appeal to the Board, in November 2006.  However, as discussed above, the RO issued the statement of the case in February 2007.  Because the Veteran filed the VA Form 9 before the RO issued that statement of the case, the VA Form 9 is not valid as a substantive appeal.  38 C.F.R. § 20.202.  Moreover, the Veteran did not file a timely VA Form 9 or other substantive appeal after the RO issued the statement of the case.  38 C.F.R. § 20.302.  Furthermore, the RO did not certify the claim to the Board or otherwise indicate that the timely filing of a substantive appeal had been waived.  Percy, supra; Gonzalez-Morales, supra.  Therefore, the October 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a liver disorder was received prior to the expiration of the appeal period stemming from the September 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As discussed above, because the Veteran filed his application to reopen his claim of entitlement to service connection for a liver disorder, to include hepatitis C, in January 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

Since the September 2006 rating decision, additional evidence consisting of VA treatment records, Social Security Administration records, private treatment records, and the Veteran's statements has been received.  The VA treatment records include multiple diagnoses of chronic hepatitis C virus (hcv), including in June 2006, December 2006, and February 2007.  The Social Security Administration records also include a February 2007 diagnosis of hepatitis C from a private physician.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has hepatitis C.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a liver disorder, to include hepatitis C.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a liver disorder, to include hepatitis C, is reopened.





C.  PTSD, to Include as a Result of Exposure to Herbicides

The Veteran contends in a January 2008 statement that while in service "They sent me to the war zone."  He further asserted that "I would like to get something for PTSD[;] the VA says I have a bad case of that."

In a February 2008 statement, the Veteran asserted that he was exposed to Agent Orange at the Naval Auxiliary Air Station (NAAS) in Kingsville, Texas in 1964.  He further asserted that when he was serving in Okinawa,

[Agent] Orange made me more aggressive, and Suicidal.  I was definitely juiced up.  They had off limit places for the V.C. [Viet Cong]....I broke up a big Communist demonstration.  And I slapped around some general, or something....The men the was with him was trying to stab me [sic].  We also had L,S,T [tank landing ship] that we ran back, and forth to Vietnam.

In a May 2008 letter, the Veteran wrote that his son lost all of his hair at age 12 and was hospitalized.  He further asserted that "I went completely nuts when this Happen, I could take a lot of things but what happen to my son was to much [sic]."

In an October 2008 letter, the Veteran alleged that he is very sure that the V.C. General whom he had slapped "was the one that interrogated McCain."

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, the most probative evidence of record shows that the Veteran was not in combat.  As such, this presumption is not applicable.

Recent amendments to the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  However, in this case, the stressor that the Veteran has asserted caused his PTSD does not fit the criteria provided in 38 C.F.R. § 3.304(f)(1).  Specifically, no VA psychiatrist or psychologist, or psychiatrist or psychologist with whom VA has contracted, has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD. As such, the Veteran's reported stressors clearly do not fit within either the language or the intended purpose of the revised regulations, and therefore, this presumption is not applicable.

38 C.F.R. § 3.304(f)(4) also provides additional types of evidence that may be considered in the case of in-service personal assault, including evidence such as records from law enforcement, rape crisis centers, and mental health counseling centers.  However, the reason for allowing these alternative forms of evidence is the fact that personal assaults are often not reported.  Conversely, the Veteran's reported stressor is not a personal assault.  As such, the provisions governing the adjudication of PTSD in the case of personal assault are not applicable in this case.

The Veteran was not diagnosed with PTSD while in service, and he was specifically found to be psychiatrically normal at his separation examination, notwithstanding a single notation in August 1965 that he felt depressed because he was at fault in an automobile accident.  The Veteran has not alleged, and the evidence does not show, that his claimed PTSD resulted from his automobile accident.

After service, the Veteran was referred for an evaluation for depression by his primary care provider; however, when he arrived at the VA facility in May 2006 for his appointment, he informed a VA social worker that he was not depressed but was in the process of submitting a VA claim.

At a December 2006 VA psychiatry consult, the Veteran reported experiencing depression, anxiety, irritability, anger, decreased functioning, and nightmares.  The VA clinician diagnosed acute stress disorder and ruled out (R/O) PTSD.  No nexus opinion linking his acute stress disorder to service was provided.

In February 2007, the Veteran told a private psychologist, H.B., Ph.D., that he experiences flashbacks about his experiences in Vietnam every day, but that he did not wish to elaborate on the exact nature of his flashbacks.  The Veteran also reported feeling depressed due to his son's hair loss, which he attributes to the Veteran's alleged exposure to Agent Orange in service.  Dr. H.B. diagnosed PTSD.

Also in February 2007, a private physician specializing in hematology, oncology, and internal medicine, A.H.K., M.D., noted that the Veteran has a history of PTSD for which he receives treatment at a VA psychiatric clinic.  Dr. A.H.K. diagnosed the Veteran with PTSD "from being in the Armed Forces."

In January 2009, a private clinician who filled out a form for the Veteran's disability claim to the Social Security Administration wrote that the Veteran "is alleging PTSD as a result of his Viet Nam experiences."  The clinician diagnosed PTSD, in partial remission.

In October 2009, the Veteran told a VA psychiatrist that he was irritable, had a baseline anxiety all the time, and had low energy and decreased concentration.  The Veteran noted that he had been arrested for assault for grabbing a salesman's arm.  The psychiatrist found no psychosis, and recommended increasing the Veteran's medication for anxiety, mood lability, and irritability.

The Veteran is competent to report that he went back and forth to Vietnam, and that he experiences nightmares due to his unspecified experiences in Vietnam.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this regard, the Board notes that the Veteran's service personnel record includes documentation of his places and dates of service, but does not include any reference to service in Vietnam.  Similarly, the Veteran's DD Form 214 includes no evidence or indicia of Vietnam service.  Moreover, in an April 2006 claim, the Veteran marked on page two that he did not serve in Vietnam, but instead served in Okinawa.  The Board finds that the credibility of the Veteran's allegations of service in Vietnam is outweighed by his service personnel records, and by his own statement to the contrary.

Consequently, the Board finds that the diagnoses of PTSD from Dr. H.B. in February 2007, and from another private clinician in January 2009, are entitled to no probative weight because they are based on the Veteran's non-credible assertion of service in Vietnam.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

Likewise, the Board finds that Dr. A.H.K.'s February 2007 diagnosis of PTSD and associated opinion are likewise entitled to no probative weight because they rely on the erroneous allegation that the Veteran has a history of PTSD for which he receives treatment at a VA psychiatric clinic.  Swann, supra.  The Veteran's VA treatment records include no diagnosis of PTSD during the pendency of the claim, and, in December 2006, a clinician specifically ruled out a diagnosis of PTSD.  The Board finds that the probative value of the Veteran's VA treatment records outweighs his own statements that his VA clinicians have diagnosed him with "a bad case" of PTSD.  Madden, supra.

The Board further finds that the Veteran's remaining alleged stressors are not credible.  Id.  First, despite the Veteran's January 2008 contention that he was sent "to the war zone," the Veteran's service personnel records and DD 214 show no indication of combat service.  In light of the great probative value of the Veteran's service records, as well as the Veteran's diminished credibility due to his contradictory statements in his claim for benefits regarding service in Vietnam, the Board finds that the most probative evidence of record shows that he did not serve in a war zone.  For the same reasons, the Board finds that the Veteran did not slap a Vietcong General who had interrogated Senator McCain, and neither did the Veteran face attempted stabbing by unnamed persons around the General.

The Board likewise finds non-credible the Veteran's assertion that his claimed PTSD results from herbicide exposure.  Id.  In addition to the Veteran's diminished credibility based on his contradictory statements regarding service in Vietnam, the Board also notes that in May 2006, the National Personnel Records Center (NPRC) determined that there were no records of the Veteran having exposure to herbicides.  Likewise, although the Veteran alleged in October 2008 that he was hospitalized in service for four months "with herbicides poisoning," his August 1964 service treatment record shows that he was in fact hospitalized for infectious mononucleosis, and no in-service clinician ever found herbicide exposure.  The Board therefore finds that the NPRC's determination is entitled to greater probative weight than the Veteran's uncorroborated assertions.

In summary, the Board finds that the Veteran does not have credible supporting evidence that any of his claimed in-service stressors occurred.

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Back Disorder

In a February 2008 statement, the Veteran contends that his claimed back disorder was caused by service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The most probative evidence of record demonstrates that the Veteran was not diagnosed with arthritis of the back or spine within one year of separation from service.  Therefore, this presumption is inapplicable in the instant case.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of a back disorder.  In his September 1966 Report of Medical Examination, the clinician found that his spine and other musculoskeletal aspects were normal.

After service, the Veteran's VA treatment records include a July 2005 record of MRI test results obtained in June 2005, with findings of posterior disc protrusion, disc herniation, and degenerative stenosis of the lumbar spine; and December 2005 MRI test results with findings of moderate degenerative disc disease throughout the lower lumbar spine.

Significantly, in July 2005, the Veteran informed his treating VA clinician that he had injured his back in November 2004 while lifting weights.

Also of record is medical documentation from the Veteran's Social Security Administration records, dated February 2007, showing that he had full range of motion in his lumbar spine.

The Board finds that service connection cannot be granted for the Veteran's claimed back disorder for two reasons.  First, despite being provided with adequate notice, the Veteran did not specify any particular incident in service which may have given rise to his claimed back disorder.  Relatedly, the Veteran has not provided any rationale for his asserted link between his current back disorder and service.  As noted above, the Board has searched the Veteran's service treatment records and service personnel records for any evidence of a back disorder or complaints of same, but none are of record.

Second, the Board finds the Veteran's assertion of a relationship between his current back disorder and an unspecified incident in service not credible, based on his diminished credibility due to his contradictory statements regarding service in Vietnam and in-service hospitalization for herbicide exposure, and on his July 2005 statement to his treating VA clinician that he had injured his back in November 2004 while lifting weights.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Madden, supra.

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed back disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

E.  Right and Left Knee Disorders, to Include as a Result of Hepatitis C

The Veteran contends in statements dated February 2008 and May 2008 that he had an operation for a broken knee in 1973.  He reported that his physician told him that although he was only 27 or 28, he had the joints of a 65 year old because of exposure to Agent Orange.  As discussed above, the Veteran did not provide VA with the address or authorization necessary to obtain those private records, despite a written request from VA.  Wamhoff, supra; Wood, supra.

Additionally, the Veteran reported in February 2008 that Interferon treatment for his hepatitis C "did a lot of damage to my knee.  It attacked the bone, and made it weak."

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The most probative evidence of record demonstrates that the Veteran was not diagnosed with arthritis of either knee within one year of separation from service.  Therefore, this presumption is inapplicable in the instant case.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of a knee disorder.  In his September 1966 Report of Medical Examination, the clinician found that his lower extremities and other musculoskeletal aspects were normal.

After service, a VA clinician noted that the Veteran had a history of an open reduction internal fixation (ORIF) on his right knee in 1974, in a December 2006 treatment record.

In April 2004, a VA clinician took x-rays of the Veteran's knees and diagnosed him with severe degenerative changes of the right knee and mild degenerative changes of the left knee.

In June 2004, a VA physician noted that MRI testing of the Veteran's left knee revealed a horizontal tear of the meniscus and a horizontal tear of the posterior horn that goes into the body of the meniscus.

The Veteran's Social Security Administration records, dated February 2007, show that he had full range of motion in his knees.

Also in February 2007, Dr. A.H.K. found that the Veteran had Agent Orange exposure in service in 1964 which resulted in liver problems which, in turn, caused pain in both knees.

As discussed above, the Board finds that the Veteran was not exposed to Agent Orange in service based on the May 2006 determination by the NPRC that there are no records of the Veteran having exposure to herbicides; the Veteran's diminished credibility; and the August 1964 service treatment record showing that he was hospitalized for infectious mononucleosis, and not, as he reported in October 2008, for "herbicides poisoning."

In that regard, the Board finds that Dr. A.H.K.'s February 2007 opinion, as well as other opinions advanced and described by the Veteran, linking his bilateral knee disorders to Agent Orange exposure in service are entitled to no probative weight, as they are based on incorrect facts.  Swann, supra.

Furthermore, the Board finds that the Veteran's theory of service connection for his knee disorders as secondary to hepatitis C is inapplicable because service connection is not in effect for hepatitis C.  Sabonis, supra.

Additionally, no other theories linking the Veteran's current bilateral knee disorders to his service are supported by the record.

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed bilateral knee disorders.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral knee disorders.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

F.  Diabetes, to Include as a Result of Exposure to Herbicides

The Veteran contends that he has diabetes due to service, including due to exposure to Agent Orange.  In February 2008, he asserted that VA had "killed the Diabetes."  However, later in February 2008 the Veteran wrote that "I am not [sure] they brought my diabetes around."

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The most probative evidence of record demonstrates that the Veteran was not diagnosed with diabetes mellitus within one year of separation from service.  Therefore, this presumption is inapplicable in the instant case.

Additionally, as discussed above, the Board finds that the Veteran was not exposed to Agent Orange in service based on the May 2006 determination by the NPRC that there are no records of the Veteran having exposure to herbicides; the Veteran's diminished credibility; and the August 1964 service treatment record showing that he was hospitalized for infectious mononucleosis, and not, as he reported in October 2008, for "herbicides poisoning."  Therefore, service connection for diabetes due to exposure to Agent Orange is not warranted on either a direct or presumptive basis.  38 C.F.R. § 3.309.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of diabetes.  In his September 1966 Report of Medical Examination, the clinician found that his endocrine system was normal, and urinalysis of albumin and sugar were both negative.

No diagnosis of diabetes is of record during or after service.  In a December 2006 VA treatment record, the clinician noted that the Veteran had no history of diabetes.

The Veteran is competent to report that a VA clinician diagnosed him with diabetes.  Layno, supra; Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board finds that the Veteran's statement that a clinician diagnosed him with diabetes is not credible, both because of his lack of veracity as demonstrated in his statements about service in Vietnam and hospitalization for herbicide exposure in service, and because his statement is outweighed by the December 2006 VA clinician's report that the Veteran has no history of diabetes, and the absence of a clinician's diagnosis of diabetes in the record.  Madden, supra.

The Board also finds that the question of whether the Veteran has diabetes is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords the Veteran's statements regarding a diagnosis of diabetes no probative value, as he is not competent to opine on that complex medical question.  In this regard, the Board observes that diagnosing diabetes requires specialized blood testing, and there is no indication that the Veteran is competent to administer such tests or interpret the results.

Where, as here, the most probative evidence of record shows that the Veteran has no current diagnosis of diabetes, there can be no valid claim for service connection for such disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed diabetes.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



G.  Lymphoma, to Include as a Result of Exposure to Herbicides

The Veteran contends that his lymphoma was caused by service, to include by exposure to herbicides.  In January 2008, the Veteran reported that "The VA says I should have cancer, but the VA cured all that."  In February 2008, the Veteran asserted that his medical records show that he had lymphoma.

As discussed above, the Board finds that the Veteran was not exposed to Agent Orange in service based on the May 2006 determination by the NPRC that there are no records of the Veteran having exposure to herbicides; the Veteran's diminished credibility; and the August 1964 service treatment record showing that he was hospitalized for infectious mononucleosis, and not, as he reported in October 2008, for "herbicides poisoning."  Therefore, service connection for lymphoma due to exposure to Agent Orange is not warranted on either a direct or presumptive basis.  38 C.F.R. § 3.309.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of lymphoma.  A service treatment record dated August 1964 includes a diagnosis of infectious mononucleosis, and a finding of notable cervical lymphadenopathy, but not lymphoma.  Similarly, in February 1965, a clinician diagnosed lymphadenopathy, but ruled out systemic disease; that clinician also did not diagnose the Veteran with lymphoma.  In his September 1966 Report of Medical Examination, the clinician found that the Veteran's skin and lymphatics were normal.

No diagnosis of lymphoma is of record during or after service.

The Veteran is competent to report that a clinician diagnosed him with lymphoma.  Layno, supra; Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

The Board finds that the Veteran's statement that a clinician diagnosed him with lymphoma is not credible, both because of his lack of veracity as demonstrated in his statements about service in Vietnam and hospitalization for herbicide exposure in service, and because his statement is outweighed by the absence of a clinician's diagnosis of lymphoma in the record.  Madden, supra.

The Board also finds that the question of whether the Veteran has lymphoma is complex in nature.  Woehlaert, supra.  Therefore, the Board accords the Veteran's statements regarding a diagnosis of lymphoma no probative value, as he is not competent to opine on that complex medical question.  In this regard, the Board observes that diagnosing lymphoma requires specialized testing, and there is no indication that the Veteran is competent to administer such tests or interpret the results.

Where, as here, the most probative evidence of record shows that the Veteran has no current diagnosis of lymphoma, there can be no valid claim for service connection for such disability.  Boyer, supra; Giplin, supra; Brammer, supra.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, supra.

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed lymphoma.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for lymphoma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.





H.  A Liver Disorder, to include Hepatitis C, to Include as a Result of Exposure to Herbicides

The Veteran contends that he has a liver disorder, to include hepatitis C, as a result of exposure to herbicides.  In January 2008, the Veteran wrote that VA "fixed my liver."

In February 2008, the Veteran asserted that "The hepatitis C [w]as cured by the VA, at least I hope it was.  The VA told me that I had to take the cure, or I would get cancer of the liver.  The VA [t]reated my liver and killed the hep C."

Later in February 2008, the Veteran stated that "the VA said that I had hep C[.]  They gave me interferon, and some pills to take with that, [and] I believe it was [caused by] the [Agent O]range because it was cured so fast."

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cirrhosis of the liver, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The most probative evidence of record demonstrates that the Veteran was not diagnosed with cirrhosis of the liver within one year of separation from service.  Therefore, this presumption is inapplicable in the instant case.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of a liver disorder, to include hepatitis C.

After service, in June 2006, a VA physician diagnosed the Veteran with chronic hcv.  The physician noted that the Veteran had not been treated for hcv in 6 years, had ivda (intravenous drug abuse) as a young man, and had "never treated contact with ivda [for] more than 49 yrs."

In December 2006, a VA physician performed a liver biopsy and found that the liver tissue was status post hepatitis C virus.  The physician diagnosed the Veteran with chronic hcv, stage 2-3, genotype 1 in December 2006, and provided the same diagnosis in February 2007.

Also in February 2007, Dr. A.H.K. wrote that the Veteran was initially diagnosed with hepatitis C 14 years ago-in 1993.  Dr. A.H.K. noted that the Veteran "has been told to have some effects from Agent Orange exposure in 1964 [during service]...and told to have [a] liver problem from the same."  Dr. A.H.K. diagnosed the Veteran with hepatitis C.

As discussed above, the Board finds that the Veteran was not exposed to Agent Orange in service based on the May 2006 determination by the NPRC that there are no records of the Veteran having exposure to herbicides; the Veteran's diminished credibility; and the August 1964 service treatment record showing that he was hospitalized for infectious mononucleosis, and not, as he reported in October 2008, for "herbicides poisoning."  Therefore, service connection for a liver disorder, to include hepatitis C, due to exposure to Agent Orange is not warranted.  In that regard, to the extent that Dr. A.H.K.'s findings are interpreted as an etiological opinion linking the Veteran's liver disorder or hepatitis C to Agent Orange exposure in service, the Board finds that it is entitled to no probative weight because it is based on an incorrect fact.  Swann, supra.

Additionally, the Board finds that the Veteran is not competent to provide an opinion linking his claimed liver disorder or hepatitis C to service, because those disorders are complex in nature.  Woehlaert, supra.  Therefore, the Board accords the Veteran's statements regarding the etiology of his claimed liver disorder and hepatitis C no probative value, as he is not competent to opine on that complex medical question.  In this regard, the Board observes that diagnosing a liver disorder and hepatitis C requires specialized liver testing, and there is no indication that the Veteran is competent to administer such tests or interpret the results.

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed liver disorder, to include hepatitis C.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for liver disorder, to include hepatitis C.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a liver disorder, to include hepatitis C, is granted.

Service connection for PTSD is denied.

Service connection for a back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for diabetes is denied.

Service connection for lymphoma is denied.

Service connection for a liver disorder, to include hepatitis C, is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for hearing loss and tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed hearing loss and tinnitus since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Broward County VA Outpatient Clinic and the Miami VA Medical Center dated from October 2009 to the present, should be obtained for consideration in the Veteran's appeal.

Additionally, as will be discussed in detail below, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous examination in order to adjudicate his service connection claims for bilateral hearing loss and tinnitus.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.

The Veteran contends that his bilateral hearing loss and tinnitus are related to service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of hearing loss or tinnitus.  He scored a perfect 15/15 in both whispered voice and spoken voice testing of his left ear in his September 1966 Report of Medical Examination.  (Results of testing of his right ear were not listed in the Report.)

After service, the Veteran reported in a February 2008 letter to VA that his tinnitus had its onset when he was in his 30's-years after his separation from active duty.  In August 2009, the Veteran told his treating VA audiologist that he did not have tinnitus.

Also in August 2009, a VA audiologist diagnosed the Veteran with normal hearing sensitivity through 1500 Hertz (Hz) in his right ear with a mild sloping to severe/profound, asymmetrical, sensori-neural hearing loss.  The audiologist also found that the Veteran's word recognition ability was good/fair.  The Veteran reported positive histories of noise exposure in service from guns, recreationally from motorcycling and hunting, and occupationally from machine shops and aircraft.  He also reported that he was hit on the right ear 15 years previously-in 1994.

In September 2009, the VA audiologist found that the Veteran evidences a significant functional impairment in communication during activities of daily living, and that hearing aids were necessary.

In light of the Veteran's August 2009 allegation of noise exposure from guns in service, the Veteran should be scheduled for an audiological examination.  The examiner should opine on whether the Veteran has tinnitus and/or hearing loss under the standards described above.  38 C.F.R. § 3.385.  If the examiner finds that the Veteran has tinnitus or qualifying hearing loss, he or she should provide an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and tinnitus since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Broward County VA Outpatient Clinic and the Miami VA Medical Center dated from October 2009 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

If hearing loss is found, or if the examiner finds a valid diagnosis of hearing loss during the pendency of the claim (i.e., from January 2008 to the present), the examiner should opine whether it is at least as likely as not related to the Veteran's military service.  If the examiner finds that any diagnosis of hearing loss during the pendency of the claim-including the August 2009 VA treatment record-is invalid, he or she should explain why.

The examiner should also opine whether the Veteran's tinnitus is at least as likely as not related to his military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his audiological testing.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran need take no action until so informed.  

The purpose of this REMAND is to ensure compliance with due process considerations; by this remand the Board intimates no opinion as to the outcome of this case.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


